
	

114 HR 1872 IH: To authorize Energy Frontier Research Centers.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1872
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To authorize Energy Frontier Research Centers.
	
	
		1.Energy Frontier Research Centers
 (a)In generalThe Director shall carry out a program to provide awards, on a competitive, merit-reviewed basis, to multi-institutional collaborations or other appropriate entities to conduct fundamental and use-inspired energy research to accelerate scientific breakthroughs related to needs identified in—(1)the Grand Challenges report of the Department’s Basic Energy Sciences Advisory Committee;(2)the report of the Department’s Basic Energy Sciences Advisory Committee entitled From Quanta to the Continuum: Opportunities for Mesoscale Science;(3)the Basic Energy Sciences Basic Research Needs workshop report; or(4)other relevant reports identified by the Director.(b)CollaborationsA collaboration receiving an award under this subsection may include multiple types of institutions and private sector entities.(c)Selection and duration(1)In generalA collaboration under this subsection shall be selected for a period of 5 years. An Energy Frontier Research Center already in existence and supported by the Director on the date of enactment of this Act may continue to receive support for a period of 5 years beginning on the date of establishment of that center.(2)ReapplicationAfter the end of the period described in paragraph (1), an awardee may reapply for selection for a second period of 5 years on a competitive, merit-reviewed basis.(3)TerminationConsistent with the existing authorities of the Department, the Director may terminate an underperforming center for cause during the performance period.(d)No funding for constructionNo funding provided pursuant to this subsection may be used for the construction of new buildings or facilities.
